Response to Remarks
Claim Rejections 35 USC § 112(a)
	In the REMARKS filed 8/27/2021, the Applicant argues that the specification provides sufficient disclosure to enable one reasonably skilled in the art to make or use the invention without undue experimentation (REMARKS, pages 7-8).  Specifically, the Applicant argues that the Specification provides support for a self-calibrating feature in paragraphs [0006] and [0032].  Paragraph 0032 recites:
“IR radiation containing the absorption information (e.g., fundamental vibration mode of each molecule from the sample, how much of each wavelength of light is absorbed by different molecules) exits the sample plate and is directed to the scanning grating (e.g., grating 130) at or near the blaze angle, onto a replicated off-axis parabolic surface (e.g., off-axis parabola 150), and finally falls on a single thermopile detector (e.g., thermal detector 140). A blaze angle is chosen such that diffraction angle and incidence angle are identical. A scanning high-efficiency infrared spectral grating with self-calibrating feature, is configured so that incident energy having absorption information for the spectral absorption process of a sample is within a predefined threshold (e.g., +/- 15%, +/- 10%) of the grating blaze angle. This arrangement differs from a standard grating spectrometer in the application of the MEMS emitter, use of the disposable Si ATR sample plate, and provision of a miniature precision grating scanner with optimized grating.” 

While [00232] describes the preferred outcome of the self-calibrating feature for the grating, the instant passage fails to provide any specific details over how such an outcome is achieved.  At a minimum, the present grating blaze angle and incidence angle must be collected, analyzed, validated, and then fed back into the grating system.  However, the instant passage and the disclosure at large fail to provide any details as to how these requirements are performed.  What performs the positioning of the grating angle? What performs the angular measurements? What collects the measurement data? What performs the data analysis and validation? What feeds back the analyzed and validated data to the grating angle positioning means?  How often is the process performed to determine the threshold is maintained?  Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained.
Claim Rejections 35 USC § 112(b)

Regarding claim 1 and the phrase “self-calibrating feature”, the Applicant argues the phrase is supported in paragraph [0032].  As stated above, the disclosure fails to provide any details regarding what the “feature” includes: hardware, software, or a combination ?  No details have been provided in the disclosure, and thus one of ordinary skill would not be apprised of the claim scope.
Regarding claim 1 and the phrase “configured so that incident energy having absorption information for the spectral absorption process of a sample is within a predefined threshold of a grating blaze angle”.  The phrase was rejected under 112(b) because the disclosure fails to clarify how an energy is within a threshold angle, and whether the Applicant intended to write “an incidence angle of the energy relative a grating normal”.  The Applicant’s response (page 10-11) failed to clarify the matter and the rejection is maintained.
	Regarding claim 1 and the phrase “thermal detector”, the rejection is withdrawn as the term has been understood to have a known scope in the art.
Regarding claim 2 and the phrase “micro-machined silicon Attenuated Total Reflection (ATR) sample plate”.  The scope of the phrase “micro-machined”, the rejection is withdrawn as the term has been understood to have a known scope in the art.

Regarding claim 15 and the phrase “a thin ruggedly antireflection coated silicon window”, the Applicant argues that the standard for a thickness of a thin antireflection coated silicon window within a spectrometer enclosure is defined by claim 15 and paragraph [0026], wherein the window has a sufficient thickness such that an inert gas is maintained inside the spectrometer to reduce local background absorption.  Applicant’s explanation is defined in terms of another indefinite result (arbitrarily reduced local background absorption using an undefined inert gas). Thus, the rejection is maintained.
Regarding claim 19 and the phrase “miniature”.   The Applicant argues the phrase is well known but fails to provide any metric for determining the scope of the phrase within the art. Therefore the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the phrase “a scanning high-efficiency infrared spectral grating with self-calibrating feature”.   However, the claim fails to clarify what the self-calibrating feature comprises, the specification fails to provide any further details of the self-calibrating feature, and one of ordinary skill in the art would not know the scope of the phrase “self-calibrating feature”.  Given a broadest reasonable interpretation, the claimed phrase “self-calibrating feature” would comprise any means for calibrating a grating scanning mechanism, spectral response, or grating performance without external input.  Based on the disclosure, one of ordinary skill in the art would not be apprised of how to make or use the claimed invention without undue experimentation beyond the disclosed embodiments.  Independent claims 16 and 19 each recite the phrase “self-calibrating feature” and are rejected according to the same rationale.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “scanning high-efficiency infrared spectral grating”.  The term "high-efficiency" in claim 1 is a relative term which renders the claim indefinite.  The term "high-efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What property or parameter is “high-efficiency”?  What is the threshold for determining efficiency as being high? One of ordinary skill in the art would not be apprised of the claim scope.
Claim 1 further recites the phrase “scanning high-efficiency infrared spectral grating with self-calibrating feature”.  However, the claim fails to clarify what the self-calibrating feature comprises.  Further, the specification fails to provide details of the self-calibrating feature.  One of ordinary skill in the art would not be apprised of the claim scope.
Claim 1 further recites the phrase “a scanning high-efficiency infrared spectral grating with self-calibrating feature, configured so that incident energy having absorption information for the spectral absorption process of a sample is within a predefined threshold of a grating blaze angle”.  The claim fails to clearly explain how “incident energy” is within a threshold of a “grating blaze angle”.  Does the 
Claim 6 recites the phrase “wherein the silicon ATR sample plate is enhanced to increased absorption from the sample”.  The claim fails to explicitly describe how the silicon ATR is enhanced, making the scope of phrase indefinite.
Claim 10 recites wherein “the resolution is set by at least one of the detector size and by the scanning grating minimum resolution”.  The claim fails to clarify what property resolution is a describing:  
Claim 10 recites the phrase “its drive mechanism”.  The instant phrase lacks antecedent basis in the claim.  
Claim 15 recites the phrase “a thin ruggedly antireflection coated silicon window”.  The term "thin ruggedly antireflection" in claim 15 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What qualifies as thin? Rugged? One of ordinary skill would not be apprised of the claim scope.
Claim 16 recites the phrase “a scanning high-efficiency infrared spectral grating”.  The phrase is relative, and indefinite for the same rationale set forth above regarding claim 1.
Claim 16 further recites the phrase “scanning high-efficiency infrared spectral grating with self-calibrating feature”.  However, the claim fails to clarify what the self-calibrating feature comprises.  Further, the specification fails to provide details of the self-calibrating feature.  One of ordinary skill in the art would not be apprised of the claim scope.  Claim 19 further recites a similar phrase and is rejected according to the same rationale.
Claim 19 recites the phrase “miniature”.   The phrase is a relative term and therefore indefinite.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7, 9-14, 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US Pub. 2019/0137520) in view of Ryer (US Pub. 2001/0046047) and Greuger et al. (US Pub. 2018/0172517).
Regarding claims 1 and 19, Burd discloses a handheld mid-infrared absorption spectrometer (MIRAS) system (Figure 9) comprising: 
an infrared Micro-Electro-Mechanical System (MEMS) single element emitter light source (para 0027), wherein the light source emits electromagnetic radiation in the wavelength range from 2.5pm to 14pm (Mid IR device; para 0025; 2-25 microns); and 
a single-element IR detector to receive output energy having the absorption information from the infrared spectral grating.
Burd does not disclose wherein the MEMS emitter is configured to be electrically pulsed.  However, it is known in the art to pulse a light source in spectroscopic applications, with the benefit of increased emitter intensity or increased detection performance.  In light of the known benefits of signal pulsing, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Burd.
Further, Burd does not disclose the MEMS emitter including an integral energy concentrating optic to provide energy for a spectral absorption process.  However, providing optics is well known in the art for improving light concentration for enhanced detection, and improved performance.  In light of the known benefits of focusing optics in spectroscopic applications, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide in the device of Burd.  Furthermore, 
Additionally, Burd teaches a pyroelectric array (para 0028), does not specify an IR spectral grating with self-calibrating feature configured so that incident energy having absorption information for the spectral absorption process of a sample is within a predefined threshold of a grating blaze angle.  However, diffraction gratings are known in the art of spectrometry for dispersing sample light into spectral components for evaluation.  Ryer discloses a spectrometer system comprising a diffraction grating for dispersing the response signal from a sample into spectral components, wherein the grating 22 is automatically calibrated within a predefined threshold of a grating blaze angle (para 0093, 0114).  In light of the improved operating efficiency provided by the automated grating calibration process disclosed by Ryer, it would have been obvious to one of ordinary skill in the art at the time to combine with the teachings of Burd.
Lastly, Burd discloses an infrared detector not does not specify wherein the detector is a single element thermal detector to receive output energy having the absorption information from the infrared spectral grating.  In the same field of endeavor, Grueger discloses a low-cost miniaturized IR spectrometer comprising a spectral grating configured to disperse sample radiation from the grating to a thermopile for spectral analysis (para 0003-0010, 0053).  In light of the low cost and size provided by the thermopile arrangement disclosed by Grueger, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Burd.
Regarding claims 2 and 20, Burd discloses a silicon ATR crystal set-up (i.e. removable)(para 0032). 
Regarding claim 3, Grueger further discloses the compact spectrometer comprising an off-axis parabolic reflector to concentrate the spectral portion of the output energy of the IR spectral rating onto the thermal detector (Figure 2a; para 0045, 0064, 0065).  Furthermore, selecting a spectral 
Regarding claims 4-5, Burd discloses the sample fixture 920 as an ATR crystal or flow cell, wherein reflective coatings are known in the art and obvious to one of ordinary skill based on detection performance (diffuse reflectance, DRIFTS). See Grueger for example.
Regarding claim 6, Burd discloses the silicon ATR sample plate as enhanced to increase absorption from the sample (material selection and set-up optimized for performance, 0032).
Regarding claim 7, Burd discloses a MEMS source (see claim 1), and wherein the device is handheld (para 0026).  
Regarding claim 9, Burd does not disclose wherein the ATR is in an external holder.  However, providing an external housing to contain the sample would have been obvious to one of ordinary skill in the art, with the benefit of protecting the integrity of the sample measurement.  Providing a sample hold that is disposable would have been obvious in order to reduce cost and usability of sample measurement.
Regarding claim 10, Burd discloses a detector, but does not specifically disclose a preferred resolution.  One of ordinary skill in the art would understand that a resolution is determined by the capabilities of the hardware, wherein a high resolution image or spectral response can be achieved with smaller pixel pitch and higher-quality spectral analyzer components, wherein performance and cost are an art recognized trade off that would have been obvious at the time of the invention.
Regarding claim 11, Ryer discloses a spectrometer having thermoelectric cooling as known, wherein cooling improves detector performance (para 0011).  In light of the advantages, it would have 
Regarding claim 12, Burd discloses an electronic detector and control module that comprises an electronic circuit board and computer system for storage and analysis of measurements to identify and quantify substances in the spectral range of 2.5-14 microns (para 0045, 0046, 0026-0030, 0035).  Burd does not specifically describe the computer system configured for corrections.  Ryer discloses a series of calibration performed to correct for measurement error (para 0083), which can be implemented using the computer system.  In light of the improved measurement performance provided by calibration processes, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Burd.
Regarding claim 13, Burd discloses performing algorithms and analysis to determine at least one specific substance and quantity (para 0046-0048).
Regarding claim 14, Ryer does not specify plus or minus 15% of a grating blaze angle.  Selecting a preferred threshold would have been an obvious step to one of ordinary skill in the art based on optimization of a result effective variable a prefer accuracy of spectral calibration (para 0093-0095).
Regarding claim 16, Burd discloses a method comprising: generating light with IR radiation and focusing the IR radiation at a specific fixed input angle of incidence on a sample plate; refracting the IR radiation to a front surface of the sample (Mid IR device; para 0025; 2-25 microns), creating an evanescent wave which penetrates the sample, and then IR radiation is refracted by the sample plate to exit at the input angle of incidence (ATR, para 0032).  Burd does not specify the method comprising the step of directing the IR radiation containing absorption information to a scanning high-efficiency infrared spectral grating with self-calibrating feature at or near a blaze angle, with the spectral grating directing the IR radiation onto an off-axis parabolic surface.  Ryer discloses a spectrometer system comprising a diffraction grating for dispersing the response signal from a sample into spectral 
Regarding claim 17, Burd discloses an infrared detector not does not specify wherein the detector is a single element thermal detector to receive output energy having the absorption information from the infrared spectral grating.  In the same field of endeavor, Grueger discloses a low-cost miniaturized IR spectrometer comprising a spectral grating configured to disperse sample radiation from the grating to a thermopile for spectral analysis (para 0003-0010, 0053).  In light of the low cost and size provided by the thermopile arrangement disclosed by Grueger, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Burd.
Regarding claim 18, Burd teaches measuring from 2-25 microns (para 0027), but does not disclose the MEMS emitter including an integral energy concentrating optic to provide energy for a spectral absorption process.  However, providing optics is well known in the art for improving light concentration for enhanced detection, and improved performance.  In light of the known benefits of focusing optics in spectroscopic applications, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide in the device of Burd.  Furthermore, integrating the lens into the emitter device would have been an obvious design choice to improve the compactness of the device.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US Pub. 2019/0137520) in view of Ryer (US Pub. 2001/0046047), Greuger et al. (US Pub. 2018/0172517), and O’Leary et al. (US Pub. 2005/0012053).  
Regarding claim 15, the combined references fail to teach a thin ruggedly antireflection coated Silicon window within a spectrometer enclosure so that an inert gas to be maintained inside the spectrometer to reduce local background absorption.  In the same field of endeavor, O’Leary discloses an IR source for a spectrometer comprising an anti-reflective Si window, with the advantage of effectively transmitting IR light of a desired waveband while providing protection to the source (para 0040). In light of the performance advantages of the window disclosed by O’Leary, it would have been obvious to one of ordinary skill in the art to incorporate in the device of Burd.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884